MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) order denying petitioner’s motion to reconsider the application for termination of proceedings.
The regulations provide that a motion to reconsider must be filed with the BIA within thirty days after the mailing of the BIA’s decision. 8 C.F.R. § 1003.2(b)(2). Here, the motion was filed ninety-six days after mailing of the BIA’s decision. Therefore, the Board of Immigration Appeals (“BIA”) did not abuse its discretion when it denied petitioner’s untimely motion to reconsider. See Lara-Torres v. Ashcroft, 383 F.3d 968, 972 (9th Cir.2004), amended by 404 F.3d 1105 (9th Cir.2005) (holding that BIA denials of motions to reopen or reconsider are reviewed for abuse of discretion).
Accordingly, respondent’s motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). This petition for review is denied.
All other pending motions are denied as moot.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.